 
MODIFICATION AGREEMENT No. 2 TO
PROMISSORY NOTE
 
This MODIFICATION AGREEMENT No. 2 is made as of December 31, 2010 between
Infinite Group, Inc., a Delaware corporation with offices at 60 Office Park Way,
Pittsford, NY 14534 (“Borrower”) Dan Cappa, an individual residing at 150 Dozier
Lane, Rochester, NY 14622 and (the “Lender”).


WHEREAS, the Lender is the holder of a Promissory Note in the principal amount
of $175,000 dated June 13, 2008 issued by the Borrower to the Lender and is
subject to Modification No.1 dated December 31, 2009 (the “ Note”); and
 
WHEREAS, the parties desire to further modify the terms and conditions of the
Note and Modification No.1 as follows:


NOW, THEREFORE, the parties agree as follows:


1)  
The Note is modified to provide that the time at which the entire principal
balance and accrued and unpaid interest shall be due and payable is January 1,
2013.

 
2)  
Except as modified by this Agreement, all of the terms, covenants and conditions
of the Notes shall remain the same.



In witness whereof, Borrower and the Lender have executed this Agreement under
the day and year first written above.
 

INFINITE GROUP, INC.                /s/ James Villa   By: James Villa, President
               /s/ Dan Cappa   Dan Cappa  

 
 
 

--------------------------------------------------------------------------------

 